                        UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF NORTH CAROLINA
                                    Eastern Division
                         Civil Action No.: 4:20-CV-00189-FL

 AL STEWART, Acting Secretary of Labor,
 United States Department of Labor,

                              Plaintiff,
           v.
                                                     DEFENDANTS’ MOTION FOR
 LALAJA, INC., d/b/a CERRO GRANDE                  JUDGMENT ON THE PLEADINGS
 MEXICAN RESTAURANT, JOSE
 ARTURO GASCA, and MARIA GASCA,

                              Defendants.



       Pursuant to Federal Rule of Civil Procedure 12(c), Defendants LALAJA, INC., d/b/a

CERRO GRANDE MEXICAN RESTAURANT, JOSE ARTURO GASCA, and MARIA

GASCA, by and through their undersigned counsel, respectfully move the Court for judgment on

the pleadings. In support of this Motion, Defendants rely on their concurrently filed Brief in

Support of Motion for Judgment on the Pleadings.

       WHEREFORE, Defendants respectfully request that their Motion for Judgment on the

Pleadings be GRANTED for the reasons set forth in their accompanying Brief in Support of

Motion for Judgment on the Pleadings.


 Dated: February 12, 2021                     Respectfully submitted,

                                              /s/ Julian H. Wright, Jr.
                                              Julian H. Wright, Jr.
                                              N.C. State Bar No. 19345
                                              jwright@robinsonbradshaw.com

                                              Brendan P. Biffany
                                              N.C. State Bar No. 54761
                                              bbiffany@robinsonbradshaw.com




          Case 4:20-cv-00189-FL Document 24 Filed 02/12/21 Page 1 of 3
                             ROBINSON, BRADSHAW & HINSON, P.A.
                             101 North Tryon Street, Suite 1900
                             Charlotte, North Carolina 28246
                             Telephone: (704) 377-8352
                             Facsimile: (704) 373-3952

                             Attorneys for Defendants Lalaja, Inc., d/b/a
                             Cerro Grande Mexican Restaurant, Jose Arturo
                             Gasca, and Maria Gasca




Case 4:20-cv-00189-FL Document 24 Filed 02/12/21 Page 2 of 3
                                  CERTIFICATE OF SERVICE

          I hereby certify that on this day I electronically filed the foregoing using the Court’s

CM/ECF system, which will automatically and electronically notify the following counsel of

record:

                                       Jana J. Edmondson-Cooper
                                       Office of the Solicitor
                                       U.S. Department of Labor
                                       61 Forsyth Street, S.W.
                                       Room 7T10
                                       Atlanta, GA 30303
                                       EdmondsonCooper.Jana@dol.gov
                                       ATL.fedcourt@dol.gov


          This 12th day of February, 2021.



                                                      /s/ Julian H. Wright, Jr.
                                                      Julian H. Wright, Jr.




             Case 4:20-cv-00189-FL Document 24 Filed 02/12/21 Page 3 of 3
